Citation Nr: 0334533	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  97-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a phobic neurosis 
diagnosed as a specific phobia of heights disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
irritable bowel disease (or syndrome) (IBS).

3.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
entitlement to an increased evaluation for IBS, service 
connection for a psychiatric disorder claimed as emotional 
stress as secondary to service-connected IBS, service 
connection for a specific phobia of heights disorder, and a 
TDIU.

In December 1997 the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.

In April 1999 the veteran attended a videoconference hearing 
held before a former Veterans Law Judge of the Board.  The 
hearing transcript is on file.  

In October 1999 the Board determined that there was competent 
evidence linking a phobic neurosis, diagnosed as a specific 
phobia of heights disorder, to the veteran's service in 
Vietnam.  That issue was the subject of additional 
development in the remand portion of the decision.  

Additionally, the Board remanded the remaining issues of 
entitlement to an increased evaluation for IBS and a TDIU to 
the RO for additional development and adjudicative action.

The Board notes that the issue of entitlement to a TDIU is 
addressed in the remand section of the decision.  Any mention 
of the veteran's employment history in the evidence section 
is for reference purposes, only.

In May 2003 the RO denied entitlement to service connection 
for a psychiatric disorder other than a phobia disorder.  The 
August 2003 statement on the veteran's behalf by the 
representative at the Board is construed as a notice of 
disagreement with that determination.  This matter is further 
addressed in the remand portion of this decision.

The record shows that the Veterans Law Judge who conducted 
the videoconference hearing in April 1999 has since 
terminated her employment at the Board.  By letter dated 
August 28, 2003, from the Director, Management and 
Administration at the Board the veteran was offered a new 
hearing before another Veterans Law Judge.  He was to respond 
within 30 days or the Board would assume he did not want a 
hearing.  The veteran did not respond.


FINDINGS OF FACT

1.  The competent and probative medical evidence establishes 
that a phobic neurosis diagnosed as a specific phobia of 
heights disorder cannot satisfactorily be dissociated from 
active service.

2.  In June 2000 and April 2003 the RO arranged for the 
veteran to undergo VA gastrointestinal examinations in 
connection with his claim for increased evaluation for 
service-connected IBS. 

3.  The veteran refused/failed to report for scheduled VA 
medical examinations in June 2000 and April 2003 without good 
cause shown for his unwillingness to report.  


CONCLUSIONS OF LAW

1.  A phobic neurosis diagnosed as a specific phobia of 
heights disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303(b)(d)(2002). 

2.  The veteran's claim of entitlement to an increased 
evaluation for IBS is denied as a matter of law.  38 C.F.R. 
§§ 3.655 (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veterans' service medical records are silent for a phobic 
disorder.

Service administrative personnel records show that the 
veteran's initial military occupational specialty (MOS) of 
lineman was changed to administrative clerk in late 1967.  He 
served in Vietnam.

Copies of letters from the veteran to his wife dated in 
approximately mid 1967 are on file.  A July 1967 letter shows 
he began refusing to climb 45 foot poles due to a previous 
incident in which his equipment failed and he started sliding 
down the pole.  Luckily, he was able to readjust his 
equipment in order to recover from falling to the ground.  

At that time he was only on a 25 foot pole.  He noted that 
from the on he planned on refusing to climb anymore poles.  
He noted that falling from a 45 foot pole would result in at 
least multiple bone fractures.  

In an August 1967 letter he noted that he got the job of 
company parts man and was successful in the job.  The letters 
also noted that at times he was stationed close to the combat 
zone as he described witnessing heavy artillery and aircraft 
support engagements with the enemy.

An April 1969 VA general medical examination report show a 
psychiatric evaluation was normal.  

In August 1996 the veteran filed a reopened claim of 
entitlement to an increased evaluation for service-connected 
IBS evaluated at a protected 30 percent evaluation and 
entitlement to a TDIU.

An August 1996 VA Form 21-8940, Veterans Application for 
Increased Compensation Based on Unemployability shows the 
veteran last worked in approximately early 1993.  He worked 
in a supervisory capacity.  He noted having two years of 
college and additional education or training as an asbestos 
supervisor.  He attributed his unemployability status to his 
service-connected IBS.  His past employment also included 
project manager and self-employed general construction 
contractor.  Also submitted was an extensive resume.

In support of his claim he provided statements regarding work 
history to include from his wife and daughter dated in 
October 1996.

An October 1996 statement from RJG (initials), a general 
contractor shows he worked with the veteran for two and a 
half years.  He noted that the veteran was a very good friend 
and excellent and conscientious workman, he would not hire 
the veteran full-time due to the veteran's physical 
limitations.  

In an October 1996 statement, RAD (initials), a longtime 
friend of the veteran, noted that over the years the veteran 
had to face and overcome many mental and physical problems 
due to IBS in order to earn a living.  

An April 1997 VA social and industrial survey is on file.  

An April 1997 VA psychiatric examination report shows the 
psychiatric examiner reviewed the veteran's claims folder.  
The veteran noted working as a self-employed carpenter but 
reported no income during the past year due to IBS.  He noted 
after graduating from high school he obtained an Associate's 
Degree in business at a community college.  He also completed 
two terms at a state college before being drafted.  

The veteran reported arriving in Vietnam in late 1967.  His 
initial primary military occupational specialty was telephone 
lineman.  He reported having one traumatic incident in 
Vietnam while working on a 55 foot pole.  He heard gunfire 
and his sergeant below told him to get down.  He got down the 
pole quickly and became fearful of heights after that 
incident.  He later became an administrative assistant doing 
clerical work.  

The examiner's discussion noted that the veteran's IBS did 
not cause any psychiatric problems.  The examiner noted that 
other than suffering from alcohol dependence, the only 
additional psychiatric diagnosis appeared to be a specific 
phobia given the veteran's history of fear of heights since 
his tour of duty in Vietnam.  The examiner noted the veteran 
was at least moderately impaired due to a generalized anxiety 
disorder unrelated to active service by history.  

The examiner noted that the veteran displayed a long history 
of abnormalities of conduct and judgment due to significant 
symptoms of alcohol dependence.  He appeared marginally 
employable.  

The veteran's fear of heights was considered a very minor 
contributing factor to his psychological problems.  Diagnoses 
were alcohol dependence and specific phobia.  

An April 1997 VA gastrointestinal examination report is of 
record.  Also, the veteran submitted a copy of an article on 
IBS.  

In December 1997 the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.

In April 1998 the RO requested an opinion from a special VA 
psychiatric panel primarily on whether any identified 
psychiatric disorder was caused or aggravated by service-
connected IBS.

A July 1998 VA psychiatric evaluation report shows identified 
psychiatric disabilities included a specific phobia related 
to the veteran's fear of heights that was situational in 
nature and cued by a specific situation of being at heights 
above 10 to 12 feet.  He related intrusive memories or 
reexperiences regarding the initial incident that seemed to 
have been the start of his specific phobia of heights which 
started in service while climbing a high communications pole.  
No etiologic or aggravating relationship was found between 
the veteran's service-connected IBS and specific phobia of 
heights.  

In April 1999 the veteran attended a videoconference hearing 
held before a Veterans Law Judge of the Board who is no 
longer employed at the Board.  The hearing transcript is on 
file.  The veteran did not request a new hearing before 
another Veterans Law Judge.  For current employment status he 
reported that he was remodeling his house in order to save 
money.  He noted that for the past five years he had been 
buying houses, remodeling and selling them.  He related the 
onset of phobia of heights to a pole climbing incident in 
service.  He noted that from that point on he was unable to 
climb a ladder over 10 feet high.  He noted that his IBS 
symptoms had increased in severity.  

A May 1999 unfavorable decision from the Social Security 
Administration (SSA) with supporting medical documents shows 
that the veteran's recognized disabilities of IBS, 
generalized anxiety disorder, specific phobia and alcohol 
abuse are insufficient for awarding SSA disability benefits.  
The veteran was determined to be able to make a successful 
vocational adjustment to work which exists in significant 
numbers in the national economy such as real estate clerk.  

In October 1999 the Board remanded this case to the RO for 
additional development including affording the veteran a VA 
gastrointestinal examination in order to determine the 
current nature and extent of severity of service-connected 
IBS.  Notice of the provisions of 38 C.F.R. § 3.655 was 
provided in the Board remand.  

In June 2000 the veteran refused to undergo a VA 
gastrointestinal examination to determine the current nature 
and extent of severity of service-connected IBS.

In April 2003 the veteran refused to undergo a VA 
gastrointestinal examination to determine the current nature 
and extent of severity of service-connected IBS. 


Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The United States Court for the Federal Circuit (CAFC) 
examined 38 U.S.C.A. § 1154(b) in Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  The CAFC found that 38 U.S.C.A. § 
1154(b) did not create a statutory presumption that a combat 
veteran's alleged disease or injury was service-connected, 
but it lightened the burden of a veteran who seeks benefits 
for an allegedly service-connected disease or injury.  The 
statute sets forth a three-step sequential analysis that must 
be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether there is "satisfactory lay or other 
evidence of service incurrence or aggravation of such disease 
or injury." Second, it must be determined whether the 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."


If these two inquiries are met, the Secretary "shall accept" 
the veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  Thus, if a veteran satisfies both of these inquiries 
mandated by statute, a factual presumption arises that the 
alleged injury or disease is service-connected.

The CAFC then stated that this presumption is rebuttable.  VA 
may rebut the presumption by presenting "clear and convincing 
evidence to the contrary."  

The CAFC found that satisfactory evidence means credible 
evidence and if a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in combat, there is 
satisfactory evidence to satisfy the first requirement of 38 
U.S.C.A. § 1154(b).  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 



Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  

The provisions contained in the rating schedule represent, as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records.  
38 C.F.R. §§ 4.1, 4.2, 4.41.

The veteran's service-connected IBS is currently evaluated at 
the (maximum) 30 percent evaluation under Diagnostic Code 
7319 for severe irritable bowel syndrome with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 3.951(b).

The provisions of 38 C.F.R. § 3.655 provide that where 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or  
reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of this  
section.  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. §  3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase the claim shall be 
denied.  38 C.F.R. § 3.655(b). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 38 
C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the United States Court of appeals for the Federal 
Circuit (CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.


As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim of entitlement 
to service connection for a specific phobic neurosis 
including special VA psychiatric examinations, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000 in light of the favorable 
decision regarding such issue cited in the decision below.

However, in view of the fact that the veteran refused to 
undergo VA gastrointestinal examinations in June 2000 and 
April 2003, his present claim of entitlement to an increased 
evaluation for IBS is governed by the regulatory provisions 
of 38 C.F.R. § 3.655.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In other words, any deficiencies in the duties 
to notify and assist constitute harmless error since the 
provisions of 38 C.F.R. § 3.655 are dispositive of the issue 
on appeal.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra. 

In this case, the Board notes that the veteran consistently 
relates the onset of a phobic neurosis specifies as phobia of 
heights to a traumatic pole climbing incident in service.  
His primary MOS at the time was lineman.  His duties required 
him to climb high communication poles ranging from 
approximately 25 to 45 feet high.  

He claims that due to a traumatic incident in Vietnam, while 
he was near the top of a 25 foot pole, he acquired a chronic 
fear of heights.  He claims that after the incident he 
refused to climb any more poles and had his MOS changed to a 
desk job.  He maintains that he continues to have a fear of 
heights. 

Importantly, the Board notes that the VA psychiatric 
examiners in April 1997 and July 1998 are somewhat equivocal 
as to whether they are conclusively relating the veteran's 
specific phobia of heights to his consistent history of a 
traumatic pole climbing incident in service.  In this regard, 
the Board finds that any doubt existing in the veteran's case 
on this basis should be resolved in his favor.

The Board points out that the veteran's letters at the time 
to his wife showing a fear of heights due to a pole climbing 
incident and a subsequent MOS change together with official 
service administrative records showing a change of MOS from 
lineman to administrative work appear to support his claim.  

A comprehensive review of the record shows that the above 
competent medical evidence provides an etiologic link between 
the veteran's specific phobia of heights and his active 
military service.  See Hickson v. West, 12 Vet. App. 247, 
253. 

The relative equipoise nature of the evidence does not permit 
the Board to conclude that the preponderance of the evidence 
is against the veteran on the claimed issue of entitlement to 
service connection for a phobic neurosis diagnosed as 
specific phobia of heights disorder.  The Board finds that 
the veteran has been essentially consistent in his 
descriptions of symptomatology, and has been credible as 
well.

Accordingly, the veteran's phobic neurosis diagnosed as 
specific phobia of heights disorder cannot satisfactorily be 
dissociated from his active service.  The evidentiary record 
supports a grant of entitlement to service connection, with 
resolution of any doubt in this case in the veteran's favor.


Increased evaluation for IBS

A comprehensive review of the record shows that the veteran 
refused to report for VA gastrointestinal examinations in 
June 2000 and April 2003 in connection with his claim for an 
increased evaluation for IBS. 

Although aware of VA's duty, under appropriate circumstances, 
to provide the veteran with an examination, the Board must 
also stress, as noted by the CAVC, that the duty to assist is 
not a one-way street, and the veteran must also participate 
in the development of evidence associated with his claim.  38 
C.F.R. § 3.655; Olson v. Derwinski, 3 Vet. App. 480 (1992), 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Although aware of the nature of the veteran's disability, the 
Board must nonetheless  conclude, based upon review of the 
circumstances and events surrounding the development of the 
veteran's claim, that VA has adequately attempted to fulfill 
its duty to assist in this case.  In this respect, the Board 
points out that the veteran offered no reason or explanation 
as to why he failed to report for the examination(s).  

The record lacks any evidence that he was prevented from 
attending the VA examinations by illness, disability, 
hospitalization or death of an immediate family member.  
Neither the veteran nor his representative contend otherwise.  

The dispositive consideration in this case is the veteran's 
refusal/failure to report for VA gastrointestinal 
examinations.  The Board concludes that the record does not 
show that he had good cause not to report to the 
examinations.  This is a regulatory requirement where the 
issue involves an increase in a disability rating.  38 C.F.R. 
§ 3.655(a) (2003).  Under such circumstances, the regulation 
also requires that the increase be denied as a matter of law.  
38 C.F.R. § 3.655(b) (2003); see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

Entitlement to service connection for a specific phobia of 
heights disorder is granted.  

Entitlement to an evaluation in excess of 30 percent for IBS 
is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

In May 2003 the RO denied entitlement to service connection 
for a psychiatric disorder other than a phobia disorder.  The 
August 2003 statement on the veteran's behalf by the 
representative at the Board is construed as a notice of 
disagreement with that determination under 38 C.F.R. §§ 
20.201, 20.202, 20.301 (2003); as a statement of the case has 
not yet been issued, the remand action set forth below is 
necessary. See Manlicon v. West, 12 Vet. App. 238 (1999).

Also, in light of the Board's recent grant of entitlement to 
service-connection for a specific phobia of heights disorder, 
the VBA AMC should readjudicate the issue of entitlement to a 
TDIU.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Accordingly, to ensure full compliance with due process 
requirements, this matter is remanded for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

2.  The VBA AMC should issue a statement 
of the case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for a 
psychiatric disorder other than a phobia 
disorder.  The veteran should be advised 
of the need to file a substantive appeal 
if he desires appellate review.  38 
C.F.R. § 20.302(b) (2003). 

3.  The VBA AMC should readjudicate the 
issue of entitlement to a TDIU in light 
of the grant of service-connection for a 
specific phobia of heights disorder.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



